DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, further recites “a scheduler coupled to each DRAM channel and enabled to issue responses to any of multiple pending requests in an optimal order” a plurality of initiators that send requests” and “wherein the scheduler issues pending requests to the respective initiator selected from the plurality of initiators based on prioritization of each order ID of the plurality of order IDs for each initiator of the plurality of initiators based on prioritization of each order ID of the plurality of order IDs for each initiator of the plurality of initiators”. These limitations appear to teach that the scheduler 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “a plurality of initiators that send requests, each initiator having an initiator ID that is unique with respect to other initiators of the plurality of initiators” and “wherein the initiator IDs are prioritized by the scheduler and transactions with similar initiator IDs are prioritized based on the order ID”. It is unclear what makes each initiator ID similar. In what way must they be similar to cause prioritization to move to the order ID. 
Claim 1, recites “wherein the scheduler issues pending requests to the respective initiator selected from the plurality of initiators based on prioritization of each order ID of the plurality of order IDs for each initiator of the plurality of initiators”. There is a lack of antecedent basis for the term “the respective initiator”. There is no previous recitation of a respective initiator. Further, no step of selection prioritization of each order ID of the plurality of order IDs for each initiator of the plurality of initiators has been made. Therefore it is unclear which of the plurality of initiators is being referred to as the respective initiator selected from the plurality of initiators.
Claim 1, further recites “a scheduler coupled to each DRAM channel and enabled to issue responses to any of multiple pending requests in an optimal order” a plurality of initiators that send requests” and “wherein the scheduler issues pending requests to the respective initiator selected from the plurality of initiators based on prioritization of each order ID of the plurality of order IDs for each initiator of the plurality of initiators”. These limitations appear to teach that the scheduler issues responses of pending request, that initiators send requests and then further that the scheduler also issues pending requests to whatever initiator has the highest priority. It is unclear what the interaction between the scheduler, initiator and pending requests are. As cited in [0002] of the specification under field of invention, the invention relates to scheduling requests to DRAM memories and [0003] states that the initiators can be CPUs, GPUs and DMA controllers. It is unclear what sending pending requests from initiators, by the scheduler, to whatever initiator has priority is achieving. These requests are not disclose as having been processed and therefore the claims are stating that the initiator with priority is to process the pending requests issued by the initiators.
Claim 1, recites “wherein the scheduler issues pending requests to the respective initiator selected from the plurality of initiators based on prioritization of each order ID of the plurality of order IDs for each initiator of the plurality of initiators”. This limitation appears to be reciting that an initiator was selected based on the priority of each order ID of each initiator. However, the rest of the claim language states that transactions are prioritized based on initiator IDs and if these IDs are similar, the transactions are prioritized based on order ID. It is unclear how an initiator is selected based on the 

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. The claim amendments have overcome some 112 issues, item 7 remains from the previous office action and the amendments have cause more 112 issues as described above.
The omission of claim 6 from the heading of the 112 rejections in the previous office action was a minor typographical error. All the claims were subjected to only a 112 rejection by virtue of independent claim 1 being rejected under 112 and all remaining claims being dependent upon claim 1. There were no other issues at play, therefore no art rejections were omitted and no indication of allowability was appropriate since claim 6 must be rejected under 112 due to claim dependencies. There is no ambiguity or confusion due to this omission, because the only possible scenario is that claim 6 is subject to the 112 issues present in its parent claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136